UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 15, 2014 CHINA NORTHERN MEDICAL DEVICE, INC. Exact name of registrant as specified in its charter Nevada 000-53089 30-0428006 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Centrum Office, 38 Queen Street, Glasgow G1 3DX (Address of principal executive offices) (Zip Code) (0808) 178 4373 Registrant’s telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 1. REGISTRANT’S BUSINESS AND OPERATIONS Item 1.01 Entry Into a Material Definitive Agreement As used in this Current Report on Form 8-K, unless otherwise stated, all references to the “Company”, “we,” “our” and “us” refer to China Northern Medical Device, Inc. Leontaritis Consulting Agreement: On January 15, 2014, the Board of Directors of the Company approved the execution of a consulting agreement between the Company and its President and Chief Executive Officer, Sotirios Leontaritis (“Leontaritis”), whereby Leonataritis shall provide services to the Company as the Company’s President and Chief Executive Officer in regards to the Company’s management and operations for the period from January 1, 2014 to December 31, 2017.Under the terms of the agreement, the Company shall pay to Leontaritis US$60,000 per annum payable in monthly payments of US$5,000 a month for the term of the contract.Further, under the terms of the contract, Leontaritis shall receive cash compensation of US$5,000 and a stock award of 1,000,000 shares of common stock of the Company in consideration of his services as an officer and director for the period from September 10, 2013 to December 31, 2013. Leontaritis is currently the controlling shareholder of the Company, holding a total of 85.6% of the issued and outstanding shares of common stock of the Company at the time of the entry into his contract.The issuance of the additional 1,000,000 shares of common stock of the Company will bring his ownership percentage of the Company to a total of 88.8% of the issued and outstanding shares of the Company. ITEM 3.02UNREGISTERED SALES OF EQUITY SECURITIES The information provided in Item 1.01 of this Current Report on Form 8-K is incorporated by reference into this Item 3.02. Exemption From Registration. The shares of Common Stock referenced herein were issued in reliance upon the exemption from securities registration afforded by the provisions of Regulation S of the Securities Act of 1933, as amended, (“Securities Act”), as promulgated by the U.S. Securities and Exchange Commission under the Securities Act. Our reliance upon the exemption under Rule 903 of Regulation S of the Securities Act was based on the fact that the sales of the securities were completed in an "offshore transaction", as defined in Rule 902(h) of Regulation S. We did not engage in any directed selling efforts, as defined in Regulation S, in the United States in connection with the sale of the securities. The investor was not a US person, as defined in Regulation S, and was not acquiring the securities for the account or benefit of a US person. Item SECTION 9.FINANCIAL STATEMENTS AND EXHIBITS 9.01 Financial Statements and Exhibits (d) Exhibits. The exhibits listed in the following Exhibit Index are filed as part of this Current Report on Form 8-K: Contract between the Company and Sotirios Leontaritis dated effective January 1, 2014 Filed herewith 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CHINA NORTHERN MEDICAL DEVICE, INC. Dated: January 21, 2014 By: /s/ Sotirios Leontaritis Name: Sotirios Leontaritis ` Title: President, Treasurer, and Director 3
